DETAILED ACTION

This action is in reply to Applicant’s response filed July 29, 2021.
Claims 1, 8, and 16 have been amended.
Claims 1, 5-8, 10, 13-16, 21, and 22 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Claims 8 and 16 have a status identifier of “Previously Presented” but contain amendments.  It is assumed these claims have a status identifier of “Currently Amended” since they contain amendment notations.

Examiner’s Statement of Reason(s) for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not expressly teach or render obvious the invention as recited in the independent claims.  “[T]agging the event with one or more metadata tags based on criteria for logging the event in a plurality of logs, wherein each log comprises unique criteria for logging; […] determining that the event satisfies the criteria for logging the event to a first log […] in a format different from a second log […]; writing details relating to the event into both the first log and the second log, wherein the details further comprises the one or more metadata .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Das discloses distributed log data querying.  Peterson discloses an advanced intelligence engine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        



/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194